                  Case 1:19-cr-00412-WHP Document 45
                                                  46 Filed 08/06/20
                                                           08/07/20 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                              United States Attorney
                                                              Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007

                                                              August 6, 2020



         BY ECF

         The Honorable William H. Pauley, III
         United States District Judge
         United States Courthouse
         500 Pearl Street
         New York, New York 10007

                Re:     United States v. Joseph Bailey, 19 Cr. 412 (WHP)


         Dear Judge Pauley:

                 The Government, with the consent of the defendant, respectfully writes to request a brief
         adjournment of the defendant’s sentencing in the above-referenced matter, which is currently
         scheduled for August 27, 2020 at 11:00 a.m. The reason for this request is that undersigned counsel
         will be out on a previously scheduled vacation at that time. Defendant’s counsel has indicated that
         Defendant consents to this request.

                We understand that the Court is available to accommodate the sentencing in the morning
         on September 14, 2020, and we respectfully request that the sentencing be adjourned to this date.


Application granted. Sentencing adjourned             Respectfully submitted,
to September 14, 2020 at 11:00 a.m.
                                                      AUDREY STRAUSS
                                                      Acting United States Attorney
                                                      Southern District of New York

                                                  By: _/s/_Dominika Tarczynska_____
                                                      Dominika Tarczynska
                                                      Dina McLeod
                                                      Assistant United States Attorney
                                                      (212) 637-2748/1040
          August 7, 2020
